EXHIBIT 21.1 SUBSIDIARIES OF REGISTRANT Name State of Incorporation/Organization Collectors Universe Ownership Percentage Collectors Finance Corporation California 100% Certified Asset Exchange, Inc. Delaware 100% CU Assets 1, Inc. New York 100% CU Assets 2, Inc. Delaware 100% CU Assets 3, LLC New York 100% Expos Unlimited, LLC California 100% In accordance with the instructions set forth in Paragraph (b) of Item 601 of Regulation S-K, there has been omitted those subsidiaries that, if considered in the aggregate as a single subsidiary, would not constitute a significant subsidiary as of June 30, 2010.
